Citation Nr: 1546699	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Mullins, Counsel







INTRODUCTION

The Veteran had active service from June 1989 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, continuing the Veteran's noncompensable (0 percent) evaluation for his service-connected hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable evaluation for his service-connected bilateral hearing loss.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination to determine the current level of severity of his service-connected bilateral hearing loss in October 2012.  The examination report makes no mention of the use of hearing aids.  However, a February 2013 VA treatment note reflects that the Veteran was seen for a hearing aid fitting.  It was noted that this would be his first experience with amplification.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As it has been approximately 3 years since the Veteran's last VA examination, and since the record reflects a potential worsening in the Veteran's hearing loss due to his being provided hearing aids, the Board finds that the Veteran should be scheduled for a new VA audiometric examination to determine the current level of severity of his service-connected hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiometric examination to determine the current level of severity of his service-connected bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, including pure tone threshold testing and Maryland CNC testing.  All findings should be clearly noted in the Veteran's examination report.  

In addition, the examiner is to describe in detail the functional impact associated with the Veteran's bilateral hearing loss.  The Veteran's own statements regarding the impact on his activities of daily living and his occupation must be recorded in detail in the examination report.  

2.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




